

EXECUTION VERSION


AMENDEDANDRESTATEDEMPLOYMENTAGREEMENT
This Amended and Restated Employment Agreement (the "Agreement"), entered into
on June 15, 2018 (the "Effective Date"), is made by and between Darrell Sherman
(the "Executive") and Taylor Morrison, Inc., a Delaware corporation (the
"Company").


RECITALS
A.It is the desire of the Company to assure itself of the continued services of
the Executive by continuing to engage the Executive to perform services under
the terms hereof.


B.The Executive desires to continue to provide services to the Company and to
Taylor Morrison Home Corporation, a Delaware corporation and the indirect parent
of the Company (including any successor parent, "TMHC") on the terms herein
provided.


C.This Agreement is intended to supersede any prior agreements or
understandings, whether formal or informal, between the Executive and the
Company or any of its Affiliates (as defined below).


AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:


1.
Certain Definitions.



(a)    "Accountants" shall have the meaning set forth in Section l l(b).


(b)
"Accrued Obligations' shall have the meaning set forth in Section 5(a).



(c)
"Action" shall have the meaning set forth in Section 9.



(d)
"Affiliate" shall have meaning ascribed thereto in the Equity Plan.



(e)
"Agreement " shall have the meaning set forth in the preamble hereto.



(f)
"Annual Ba e Sala1y" shall have the meaning set forth in Section 3(a).



(g)
"Annual Bonus" shall have the meaning set forth in Section 3(b).



(h)
"Board" shall mean the Board of Directors of TMHC.



(i)    The Company shall have "Cause" to terminate the Executive's employment
pursuant to Section 4(a)(iii) hereunder upon: (i) a material breach by the
Executive of this Agreement, any award agreement executed by the Executive and
issued under the Equity Plan or any policy of the Company or its Affiliates:
provided, that, the Company shall permit the Executive up to fifteen (15) days
after notice from the Company to cure such breach if reasonably susceptible to
cure; (ii) the Executive's gross negligence or willful misconduct, which is
injurious to the Company or any of its Affiliates; provided, that, the Company
shall permit the Executive up to






--------------------------------------------------------------------------------







fifteen (15) days after notice from the Company to cure such breach if
reasonably susceptible to cure; or (iii) the Executive's conviction of, or
guilty plea (or plea of nolo contendere) or confession to, a felony or other
crime involving dishonesty, fraud, breach of any fiduciary obligation to the
Board or any equity holder of TMHC, or unethical business conduct.


(j)
"280G Change in Control" shall have the meaning set forth in Section 1l(a).



(k)
' Change in Control" shall have the meaning set forth in the Equity Plan.



(1)
"Code" shall mean the Internal Revenue Code of 1986, as amended.



(m)"Company" shall, except as otherwise provided in Sections 6 and 7, have the
meaning set forth in the preamble hereto.


(n)"Confide11tial Information" shall have the meaning set forth in Section 7(a).


(o)'Date of Termination" shall mean (i) if the Executive's employment is
terminated by the Executive's death, the date of the Executive's death, or (ii)
if the Executive's employment is terminated pursuant to Section 4(a)(ii)-(vi),
the date specified or otherwise effective pursuant to Section 4(b).


(p)'Disability" shall mean the disability of the Executive caused by any
physical or mental injury, illness or incapacity as a result of which the
Executive has been unable to effectively perform the essential functions of the
Executive's duties for a continuous period of at least one hundred eighty (180)
days. If any question shall arise as to whether a Disability exists, the
Executive may, and at the request of the Company shall, submit to a medical
examination by a physician selected by the Company to determine whether a
Disability exists and such determination shall for the purposes of this
Agreement be conclusive of the issue. If such question shall arise and the
Executive shall fail to submit to such medical examination, the Company's
determination of the issue shall be binding on the Executive.


(q)
"Effective Date" shall have the meaning set forth in the preamble hereto.



(r)"Equity Plan" shall mean the Taylor Morrison Home Corporation 2013 Omnibus
Equity Award Plan, as amended from time to time, or any successor plan thereto.


(s)
"Excise Tax" shall have the meaning set forth in Section 1 l(a).



(t)
"Executive" shall have the meaning set forth in the preamble hereto.



(u)
"Full Payment" shall have the meaning set forth in Section 1 l(a).



(v)The Executive shall have "Good Reason ' to resign from employment pursuant to
Section 4(a)(v) in the event that any of the following actions are taken by the
Company or any of its Affiliates without the Executive's consent: (i) any
material diminution in the nature or status of the Executive's title, duties,
responsibilities or authority, including by reason of the Executive's no longer
being the most senior employee responsible for oversight of the legal functions
of a publicly traded company following a Change in Control, (ii) any material
diminution in the







--------------------------------------------------------------------------------







Executive's Annual Base Salary or Target Bonus, other than a decrease in base
salary or bonus opportunity that applies to a similarly situated class of
employees of the Company or its Affiliates,
(iii) a material breach of the Company's obligations under this Agreement, or
(iv) a change of the Executive's principal place of employment to a location
more than fifty (50) miles from its present location (which change increases the
Executive's one-way commute); provided, however, that none of the events
described in the foregoing clauses shall constitute Good Reason unless the
Executive has notified the Company in writing describing the events that
constitute Good Reason within ninety (90) days following the first occurrence of
such events and then only if the Company fails to cure such events within thirty
(30) days after the Company's receipt of such written notice, and the Executive
shall have terminated the Executive's employment with the Company promptly
following the expiration of such cure period.


(w)
"Inventions' shall have the meaning set forth in Section 7(c).



(x)
"Notice of Termination" shall have the meaning set forth in Section 4(b).



(y)"Person" shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.


(z)"Proprietary Rights" shall have the meaning set forth in Section 7(c).
(aa)    "Reduced Payment" shall have the meaning set forth in Section 1l(a).
(bb)    "Section 409A" shall have the meaning set forth in Section lO(a).
(cc)    "Severance Payments" shall have the meaning set forth in Section
5(b)(i). (dd)    'Severance Period" shall have the meaning set forth in Section
5(b)(i). (ee)    ''Target Bonu "shall have the meaning set forth in Section
3(b).
(ff)    "Term" shall have the meaning set forth in Section 2(b).


(gg)    "TMHC" shall have the meaning set forth in the preamble hereto.


(hh)    shall have the meaning set forth in Section 1 l(a).
"Transactio n. Payment"


2.
Employment.



(a)    In General. The Company shall continue to employ the Executive, and the
Executive shall continue in the employ of the Company, for the period set forth
in Section 2(b), in the position set forth in Section 2(c), and upon the other
terms and conditions herein provided.


(b)    Tem1 of Employment. The term of employment (the "Term") under this
Agreement shall be for the period beginning on the Effective Date and ending on
the Date of Termination.


(c)
Position and Duties.








--------------------------------------------------------------------------------







(i)Position. During the Term, the Executive shall serve as Executive Vice
President and Chief Legal Officer of the Company and TMHC, with duties,
responsibilities and authority customary for such position and as may be
reasonably assigned by the Board or the Chief Executive Officer of TMHC from
time to time. Such duties, responsibilities and authority may include services
for one or more subsidiaries or Affiliates of the Company. The Executive shall
report to the Chief Executive Officer of TMHC. The Executive agrees to observe
and comply with the Company's and its Affiliates' rules and policies as adopted
from time to time. The Executive shall devote the Executive's full business
time, skill, attention and best efforts to the performance of the Executive's
duties hereunder; provided, however, that the Executive shall be entitled to
manage the Executive's personal, financial and legal affairs, or reasonably
engage in charitable endeavors, so long as such activities do not interfere with
the Executive's performance of the Executive's duties and responsibilities to
the Company and its Affiliates as provided hereunder, are not in conflict with
the business interests of the Company or its Affiliates and do not otherwise
compete with the business of the Company or its Affiliates. For the avoidance of
doubt, except as specifically provided in this Section 2(c), during the Term,
the Executive shall not be permitted to become engaged in or render services for
any Person other than the Company and its Affiliates without the consent of the
Board.


(ii)Principal Office. During the Term, the principal place of the Executive's
employment shall be the Company's corporate headquarters in Scottsdale, Arizona.
The Executive shall perform the Executive's duties and responsibilities to the
Company at such principal place of employment and at such other location(s) to
which the Company may reasonably require the Executive to travel for Company
business purposes.


3.
Compensation and Related Matters.



(a)    Annual Base Salary. During the Term, the Executive shall receive a base
salary at a rate of four hundred seventy-five thousand dollars ($475,000) per
annum, which shall be paid in accordance with the customary payroll practices of
the Company, subject to review and adjustment in accordance with the Company's
or TMHC's compensation policies and practices, overall financial condition and
other business factors (the "Annual Ba e Salary").


(b)    Annual Bonus. With respect to each calendar year that ends during the
Term, the Executive shall be eligible to receive an annual cash bonus (the
"Annual Bonus") under TMHC's annual bonus program, with a target Annual Bonus
amount equal to one hundred fifty percent (150%) of the Annual Base Salary (the
"Target Bonus "). The Executive's actual Annual Bonus for a given year, if any,
shall be determined by the Board (or a subcommittee thereof) on the basis of the
Executive's, the Company's and/or TMHC's attainment of objective financial
and/or other subjective or objective criteria established by the Board (or a
subcommittee thereof). Each such Annual Bonus shall be payable at such time and
in such manner that annual bonuses are paid to other senior executives of the
Company after results have been determined for the calendar year to which the
Annual Bonus, if any, relates. Notwithstanding the foregoing, except as
expressly provided in Section 5 hereof, no Annual Bonus shall be payable with
respect to any calendar year unless the Executive remains continuously employed
with the Company through the date of payment of such Annual Bonus.







--------------------------------------------------------------------------------







(c)    Benefits. During the Term, the Executive shall be entitled to participate
in the employee benefit plans, programs and arrangements of the Company now (or,
to the extent determined by the Company, hereafter) in effect, subject to and in
accordance with their terms, including pension benefits and medical and welfare
benefits, as such benefit plans, programs or arrangements may be amended or
terminated from time to time in accordance with their terms.


(d)    Vacation, Sick Leave and Holidays. During the Term, the Executive shall
be entitled to paid vacation, paid sick leave and paid holidays in accordance
with applicable laws the Company's policies in force from time to time.


(e)
Equity.



(i)Eligibility. During the Term, the Executive shall be eligible to receive
equity-based compensation awards under the Equity Plan from time to time, as
determined by the Board (or a subcommittee thereof) in its sole discretion.


(ii)Vesting of Performance-Based Equity Awards. Notwithstanding anything to the
contrary contained in the Equity Plan or any award agreement issued thereunder,
upon a Change in Control, the performance period (or term of similar meaning)
applicable to any equity­ based compensation awarded to the Executive under the
Equity Plan that vests in whole or in part upon the achievement of one or more
performance goals ("Perfo1mance Awards"), whether granted prior to, on or after
the date hereof, shall end on the date of the Change in Control, and the
Executive shall be eligible to vest in all such Performance Awards on the last
date of the service period applicable to each such Performance Award (the
"Vesting Date"), with all applicable performance goals deemed achieved at the
"target" level, subject to the Executive's continued employment through such
Vesting Date; provided, however, that if the Executive is terminated without
Cause pursuant to Section 4(a)(iv) or resigns with Good Reason pursuant to
Section 4(a)(v), in each case at any time (x) following the execution of a
definitive agreement with a third party that, if consummated, would result in a
Change in Control, but before such transaction is consummated (and subject to
such consummation), or (y) within twenty-four (24) months following a Change in
Control ((x) or (y), as applicable, a "CIC Qualifying Termination"), then the
Executive shall remain eligible to vest in such Performance Awards as described
in this sentence, but the Vesting Date shall occur on the date of such CIC
Qualifying Termination (or, if later, the date of such Change in Control). For
the avoidance of doubt, the Vesting Date shall be deemed to be the
"Determination Date" (or term of similar meaning, if applicable), as defined in
the applicable award agreement(s) pursuant to which such Performance Awards were
granted under the Equity Plan.


(iii)Vesting of Time-Based Equity Awards. Notwithstanding anything to the
contrary contained in the Equity Plan or any award agreement issued thereunder,
if the Executive is terminated in a CIC Qualifying Termination, then the
Executive shall vest in full in any equity­ based compensation awarded to the
Executive under the Equity Plan (other than Performance Awards), whether granted
prior to, on or after the date hereof, on the date of such CIC Qualifying
Termination (or, if later, the date of the applicable Change in Control).


(f)    Expenses. During the Term, the Company shall reimburse the Executive for
all reasonable travel and other business expenses incurred by the Executive in
the performance of the







--------------------------------------------------------------------------------







Executive's duties to the Company, in accordance with the Company's expense
reimbursement policies and procedures.


(g)    No Additional Compensation. Except as otherwise provided herein, the
Executive shall not be entitled to any additional compensation for service as a
member of the Board (or any subcommittee thereof) or other positions or titles
the Executive may hold with any subsidiary or Affiliate of the Company to the
extent the Executive is so appointed.


4.Termination. The Executive's employment hereunder may be terminated by the
Company or the Executive, as applicable, without any breach of this Agreement
only under the following circumstances:


(a)    Circumstances.




(i) Executive's death.

Death. The Executive's employment hereunder shall terminate upon the





(ii)Disability. If the Executive has incurred a Disability, the Company may give
the Executive written notice of its intention to terminate the Executive's
employment. In that event, the Executive's employment with the Company shall
terminate effective on the later of the thirtieth (30th) day after receipt of
such notice by the Executive and the date specified in such notice; ·provided,
that within the thirty (30) day period following receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive's
duties hereunder.


(iii)Termination with Cause. The Company may terminate the Executive's
employment with Cause.


(iv)Termination without Cause. The Company may terminate the Executive's
employment without Cause.


(v)Resignation with Good Reason. The Executive may resign from the Executive's
employment with Good Reason.


(vi)Resignation without Good Rea on. The Executive may resign from the
Executive's employment without Good Reason upon not less than sixty (60) days'
advance written notice to the Board.


(b)    Notice of Termination. Any termination of the Executive's employment by
the Company or by the Executive under this Section 4 (other than termination
pursuant to Section 4(a)(i)) shall be communicated by a written notice to the
other party hereto (i) indicating the specific termination provision in this
Agreement relied upon, (ii) except with respect to a termination pursuant to
Section 4(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated and (iii) specifying a Date of
Termination as provided herein (a "Notice of Termination"). If the Company
delivers a Notice of Termination under Section 4(a)(ii), the Date of Termination
shall be at least thirty (30) days following the date of such notice; provided,
however, that such notice need not specify a Date of Termination, in which case
the Date of Termination shall be determined pursuant to Section 4(a)(ii). If the
Company delivers a Notice of







--------------------------------------------------------------------------------







Termination under Section 4(a)(iii) or 4(a)(iv), the Date of Termination shall
be, in the Company's sole discretion, the date on which the Executive receives
such notice or any subsequent date selected by the Company. If the Executive
delivers a Notice of Termination under Section 4(a)(v), the Date of Termination
shall be at least thirty (30) days following the date of such notice; provided,
however, that the Company may, in its sole discretion, accelerate the Date of
Termination to any date that occurs following the Company's receipt of such
notice, without changing the characterization of such termination as voluntary,
even if such date is prior to the date specified in such notice and without
having to pay any compensation or benefits for the balance of such notice
period. The failure by the Company or the Executive to set forth in the Notice
of Termination any fact or circumstance that contributes to a showing of Cause
or Good Reason shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company's or the Executive's rights hereunder.


(c)    Termination of All Positions. Upon termination of the Executive's
employment for any reason, the Executive agrees to resign, as of the Date of
Termination or such other date requested by the Company, from all positions on
the Board and all committees thereof (and, if applicable, from the board of
directors or similar governing bodies (and all committees thereof) of all other
Affiliates of the Company) and from all other positions and offices that the
Executive then holds with the Company and its subsidiaries and Affiliates. The
Executive agrees to promptly execute such documents as the Company, in its sole
discretion, shall reasonably deem necessary to effect such resignations.


5.
Company Obligations upon Termination of Employment.



(a)    bl General. Subject to Section IO(b), upon termination of the Executive's
employment for any reason, the obligations of the Company to pay or provide the
Executive with compensation and benefits under Section 3 shall cease, and the
Company shall have no further obligations to provide compensation or benefits to
the Executive hereunder, except the Executive (or the Executive's estate) shall
be entitled to receive (i) any amount of the Executive's Annual Base Salary
earned through the Date of Termination not theretofore paid, (ii) any amount
arising from the Executive's participation in, or benefits under, any employee
benefit plans, programs or arrangements under Section 3(c) (other than severance
plans, programs or arrangements) or the Equity Plan (subject to the terms and
conditions of the Equity Plan and any applicable award agreement thereunder, as
modified by Section 3(e)(ii) or (iii) herein), which amounts shall be payable in
accordance with the terms and conditions of such employee benefit plans,
programs or arrangements including, where applicable, any death and disability
benefits, (iii) any accrued vacation pay owed to the Executive pursuant to
Section 3(d), (iv) any expenses owed to the Executive under Section 3(f), and
(v) subject to the Executive's (or the Executive's estate's) satisfaction of the
Release Requirement (as defined below), any Annual Bonus for the year prior to
the year in which the Date of Termination occurred that was earned but not yet
paid (the "Accrued Obligations"). Notwithstanding anything to the contrary, upon
a termination with Cause or a resignation without Good Reason, the Accrued
Obligations shall not include the amount set forth in clause (v) of the
preceding sentence.


(b)    Termination without Cause or Resignation with Good Reason. Subject to
Section IO(b) and subject to the Executive's continued compliance with the
covenants contained







--------------------------------------------------------------------------------







in Sections 6 and 7, if the Company terminates the Executive's employment
without Cause pursuant to Section 4(a)(iv) or if the Executive resigns from
employment with Good Reason pursuant to Section 4(a)(v), the Company shall, in
addition to the Accrued Obligations:


(i)pay to the Executive an aggregate amount equal to the Annual Base Salary in
equal installments in accordance with the Company's customary payroll practices
during the twelve (12)-month period (the " Severance Period") beginning on the
Date of Termination and ending on the earlier to occur of (A) the expiration of
the Severance Period and (B) the first date that the Executive violates any
covenant contained in Section 6 and 7 (the "Severance Payments"); provided,
however, that if such termination is a CIC Qualifying Termination, then (x) the
aggregate Severance Payments shall instead be equal to the product of (A) one
and one-half (1.5) and (B) the sum of the Annual Base Salary and the higher of
(1) the Target Bonus and (2) the average of the Annual Bonuses paid in or
payable in respect of (whichever results in the higher average) the three
(3) completed calendar years that precede the Date of Termination, and (y) such
Severance Payments shall instead be payable in a single lump sum on the
Company's first regular payroll date that follows the sixtieth (60th) day
following the Date of Termination;
(ii)subject to the Executive's timely election of (and continued eligibility
for) continued health coverage pursuant to the federal law known as "COBRA," the
Company shall pay, during the twelve (12)-month period following the Date of
Termination (or until the Executive becomes eligible for comparable coverage
under the health plans of a successor employer, if earlier) (the "COBRA
Period"), the applicable COBRA premiums for the Executive and any eligible
dependents who participated in the Company's health plan as of immediately prior
to the Date of Termination; provided, that in the event the Company would be
subject to any excise tax under Section 4980D of the Code or other penalty or
liability pursuant to the provisions of the Patient Protection and Affordable
Care Act of 2010 (as amended from time to time) or other applicable law (or to
the extent such COBRA subsidy is not permitted under the terms of the applicable
benefit plan or applicable law), and in lieu of providing the COBRA subsidy
described above, the Company shall instead pay to the Executive a fully taxable
monthly cash payment in an amount such that, after payment by the Executive of
all taxes on such payment, the Executive retains an amount equal to the
applicable COBRA premiums for such month (or the last month in which COBRA
coverage was available to the Executive), with such monthly payment being made
on the last day of each month for the remainder of the COBRA Period. For the
avoidance of doubt, the Executive's health benefit coverage from the Company
during the COBRA Period shall run concurrent with the health continuation
coverage period mandated by Section 4980B of the Code;


(iii)pay the Executive a prorated portion of the Annual Bonus payable with
respect to the calendar year in which such termination occurs, determined on a
daily basis, based solely on the actual level of achievement of the applicable
performance goals for such year, and payable if and when annual bonuses are paid
to other senior executives of the Company with respect to such year; provided,
that if such termination is a CIC Qualifying Termination, then such payment
shall instead be a prorated portion of the Target Bonus applicable to the
calendar year in which such termination occurs, determined on a daily basis,
payable when annual bonuses are paid to other senior executives of the Company
with respect to such year; and







--------------------------------------------------------------------------------







(iv)provide the Executive with up to twelve (12) months of outplacement
assistance through the Company's then-current outplacement vendor (or, if no
such vendor exists, through an outplacement vendor of the Company's choice);


provided, however, that notwithstanding the foregoing, (A) the amounts payable
to the Executive under this Section 5(b) shall be contingent upon and subject to
the Executive's execution and non­ revocation of a general waiver and release of
claims agreement (the "Release") in the Company's customary form attached hereto
as Exhibit A (and the expiration of any applicable revocation period), on or
prior to the sixtieth (60th) day following the Date of Termination (the "Release
Requirement"); and (B) any installment payments pursuant to this Section 5(b)
shall commence on the first payroll period following the effective date of such
Release, and the initial installment shall include a lump-sum payment of all
amounts accrued under this Section 5(b) from the Date of Termination through the
date of such initial payment.


(c)    Survival. The expiration or termination of the Term shall not impair the
rights or obligations of any party hereto, which shall have accrued prior to
such expiration or termination.


(d)    No Other Severance. The Executive expressly acknowledges that any
severance payments and benefits under this Section 5 are in lieu of any other
payments or benefits that the Executive may otherwise be eligible to receive
under any Company plan, policy or program providing for severance, separation
pay or salary continuation payments or benefits.


6.
Non-Competition; Non-Solicitati n: Non-Hire.



(a)    Survival of Restrictive Covenants Agreement. Notwithstanding anything to
the contrary set forth herein, the Restrictive Covenants Agreement, by and
between the Company and the Executive, dated as of December 15, 2011, shall
survive and remain in full force and effect following the Effective Date, and is
incorporated by reference as though fully set forth herein.


(b)    Non-Solicitation of Customers and Suppliers. The Executive agrees that
the Company's relationships with its customers and suppliers are solely the
assets and property of the Company, and therefore the Executive agrees that for
a period of two (2) years following termination of the Executive's employment
with the Company for any reason, the Executive shall not directly or through
others solicit or attempt to solicit any of the Company's customers and/or
suppliers for the purpose of providing products or services competitive to those
offered by the Company. This restriction applies only to those customers and/or
suppliers with whom the Executive had material contact on behalf of the Company.
"Material contact" means: (i) direct personal contact with a supplier or
customer for the purpose of, respectively, purchasing real estate, materials or
services for use by the Company or selling the Company's real estate, products
or services to customers or (ii) any direct supervision of direct personal
contacts other employees of the Company may have with suppliers and/or
customers. For purposes of this Section 6(b), the terms "customer" and
"supplier" shall also include prospective customers and suppliers of the
Company.


(c)    Non-Solicitation of Employees. The Executive agrees that the Company has
invested substantial time and effort in assembling and training its present
staff of personnel. Accordingly, the Executive agrees that for a period of two
(2) years following termination of the







--------------------------------------------------------------------------------







Executive's employment with the Company for any reason, the Executive will not
directly or indirectly induce or solicit, or seek to induce or solicit, on
behalf of the Executive or other persons or entities any of the Company's
employees to leave employment with the Company if such employee was employed by
the Company during the last six (6) months of the Executive's employment.


(d)    Company Defined. As used in this Section 6, the term "Company" shall
include the Company and any direct or indirect subsidiaries and Affiliates
thereof and any successors thereto.


7.
Non-Disclosure of Confidential Information: Non-Di sparagement; Intellec tual
Property.



(a)    Non-Disclosure of Confidential Information: Return of Property.


(i)Confidential Infonnation. Except as required in the faithful performance of
the Executive's duties hereunder, during the Term and in perpetuity thereafter,
the Executive shall maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive's
benefit or the benefit of any Person, any confidential or proprietary
information or trade secrets of or relating to the Company or any of its
Affiliates, including, without limitation, information with respect to the
Company' s or any of its Affiliates ' operations, protocols, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment ("Confidential Information"), or deliver to any Person
any document , record, notebook , computer program or similar repository of or
containing any such Confidential Information; provided, that the Executive's
good faith performance of the Executive's duties and responsibilities for the
Company and its Affiliates during employment shall not be deemed a breach of
this Section 7(a). Upon the Executive's termination of employment for any
reason, the Executive shall promptly deliver to the Company all correspondence,
drawings, manuals , letters, notes, notebooks, reports, programs, plans,
proposals, financial documents or any other documents concerning the Company's
or any of its Affiliates' Confidential Information, customers, business plans,
marketing strategies, products or processes. The Executive may respond to a
lawful and valid subpoena or other legal process but shall give the Company the
earliest possible notice thereof, shall, as much in advance of the return date
as possible, make available to the Company and its counsel the documents and
other information sought and shall assist such counsel in resisting or otherwise
responding to such process.


(ii)Pennissibl e D isclosure of Confidential Informa tion. Notwithstanding
anything to the contrary contained herein, nothing in this Agreement shall
prohibit the Executive from reporting possible violations of federal law or
regulation to or otherwise cooperating with or providing information requested
by any governmental agency or entity, including, but not limited to, the
Department of Justice, the Securities and Exchange Commission, the Congress and
any agency Inspector General, or making other disclosures that are protected
under the whistleblower provisions offederal law or regulation. The Executive
does not need the prior authorization of the Company to make any such reports or
disclosures and the Executive is not required to notify the Company that the
Executive has made such reports or disclosures.







--------------------------------------------------------------------------------







(b)    on-Disparagement. The Executive shall not, at any time during the
Executive's employment and following the Executive's termination of employment
for any reason, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which may, directly or indirectly, disparage or be damaging to the Company, its
subsidiaries or Affiliates or their respective officers, directors, employees,
advisors, businesses or reputations. Notwithstanding the foregoing, nothing in
this Agreement shall preclude the Executive from making truthful statements that
are required by applicable law, regulation or legal process.


(c)
Intellectual Property Rights.



(i)Invention and Proprietary Rights. The Executive agrees that the results and
proceeds of the Executive's services for the Company or its subsidiaries or
Affiliates (including, but not limited to, any trade secrets, products,
services, processes, know-how, designs, developments, innovations, analyses,
drawings, reports, techniques, formulas, methods, developmental or experimental
work, improvements, discoveries, inventions, ideas, source and object codes,
programs, matters of a literary, musical, dramatic or otherwise creative nature,
writings and other works of authorship) resulting from services performed while
an employee of the Company and any works in progress, whether or not patentable
or registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by the Executive, either alone or
jointly with others (collectively, "Inventions"), shall be works-made­ for-hire
and the Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates) shall be deemed the sole owner throughout the
universe of any and all trade secret, patent, copyright and other intellectual
property rights (collectively, ''Prop1ietarv Rights") of whatsoever nature
therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to the Executive whatsoever. If, for any reason, any of such results and
proceeds shall not legally be a work-made-for-hire and/or there are any
Proprietary Rights which do not accrue to the Company (or, as the case may be,
any of its subsidiaries or Affiliates) under the immediately preceding sentence,
then the Executive hereby irrevocably assigns and agrees to assign any and all
of the Executive's right, title and interest thereto, including, without
limitation, any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
to the Company (or, if applicable or as directed by the Company, any of its
subsidiaries or Affiliates), and the Company or such subsidiaries or Affiliates
shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company or such subsidiaries or Affiliates without
any further payment to the Executive whatsoever. As to any Invention that the
Executive is required to assign, the Executive shall promptly and fully disclose
to the Company all information known to the Executive concerning such Invention.
The Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that the Executive now or may hereafter have for
infringement of any Proprietary Rights assigned hereunder to the Company.


(ii)Executive Assistance. The Executive agrees that, from time to time, as may
be requested by the Company and at the Company's sole cost and expense, the
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company's exclusive ownership
throughout the United States of America or any







--------------------------------------------------------------------------------







other country of any and all Proprietary Rights in any such Inventions,
including, without limitation, the execution of appropriate copyright and/or
patent applications or assignments. To the extent the Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, the Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 7(c) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Executive's employment with the Company. The
Executive further agrees that, from time to time, as may be requested by the
Company and at the Company's sole cost and expense, the Executive shall assist
the Company in every proper and lawful way to obtain and from time to time
enforce Proprietary Rights relating to Inventions in any and all countries. To
this end, the Executive shall execute, verify and deliver such documents and
perform such other acts (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining and enforcing such Proprietary Rights and the assignment thereof. In
addition, the Executive shall execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designees. The Executive's obligation
to assist the Company with respect to Proprietary Rights relating to such
Inventions in any and all countries shall continue beyond the termination of the
Executive's employment with the Company.


(iii)Permissible Di closure of Trade Secrets. Notwithstanding anything to the
contrary contained herein, the Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for any disclosure of a trade
secret that is made: (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or is made in a complaint or other document that is filed under seal in
a lawsuit or other proceeding. If the Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, the Executive may
disclose the Company's trade secrets to the Executive's attorney and use the
trade secret information in the court proceeding if the Executive: (1) files any
document containing the trade secret under seal; and (2) does not disclose the
trade secret, except pursuant to court order.


(d)    Company Defined. As used in this Section 7, the term "Company" shall
include the Company and any direct or indirect subsidiaries and Affiliates
thereof and any successors thereto.


8.Indemnification. The Executive shall be entitled to indemnification in
accordance with the terms of that certain Indemnification Agreement, by and
among TMHC, Taylor Morrison Holdings, Inc., Monarch Communities Inc., and the
Executive, dated as of April 12, 2013, which is incorporated by reference as
though fully set forth herein.


9.Cooperation. The Executive agrees that during and after the Executive's
employment with the Company, the Executive shall assist the Company and its
Affiliates in the defense of any claims or potential claims that may be made or
threatened to be made against the Company or any of its Affiliates in any
action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise, that are not adverse to the Executive (each, an
"Action"), and shall assist the Company and its Affiliates in the prosecution of
any claims that may be made by the Company or any of its Affiliates in any
Action, to the extent that such claims may relate to the Executive's employment
or the period of the Executive's employment by the Company and its Affiliates.
The







--------------------------------------------------------------------------------







Executive agrees, unless precluded by law, to promptly inform the Company if the
Executive is asked to participate (or otherwise become involved) in any such
Action. The Executive also agrees, unless precluded by law, to promptly inform
the Company if the Executive is asked to assist in any investigation (whether
governmental or otherwise) of the Company or any of its Affiliates (or their
actions) to the extent that such investigation may relate to the Executive's
employment or the period of the Executive's employment by the Company,
regardless of whether a lawsuit has then been filed against the Company or any
of its Affiliates with respect to such investigation. The Company or one of its
Affiliates shall reimburse the Executive for all of the Executive's reasonable
out-of-pocket expenses associated with such cooperation following the
Executive's Date of Termination; provided, that any such cooperation occurring
after the termination of the Executive's employment shall be scheduled to the
extent reasonably practicable so as not to unreasonably interfere with the
Executive's business or personal affairs.


10.
Section 409A of the Code.



(a)    General. The parties hereto acknowledge and agree that, to the extent
applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Code and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date ("Section 409A '). Notwithstanding
any provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder will be taxable currently to the
Executive under Section 409A(a)(l)(A) of the Code and related Department of
Treasury guidance, the Company and the Executive shall cooperate in good faith
to (i) adopt such amendments to this Agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that they
mutually determine to be necessary or appropriate to preserve the intended tax
treatment of the benefits provided by this Agreement, to preserve the economic
benefits of this Agreement and to avoid less favorable accounting or tax
consequences for the Company, and/or (ii) take such other actions as mutually
determined to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder; provided, ho weve
r, that this Section lO(a) does not create an obligation on the part of the
Company to modify this Agreement and does not guarantee that the amounts payable
hereunder will not be subject to interest or penalties under Section 409A, and
in no event whatsoever shall the Company or any of its Affiliates be liable for
any additional tax, interest or penalties that may be imposed on the Executive
as a result of Section 409A or any damages for failing to comply with Section
409A.


(b)
Special Rules. Notwithstanding any provision to the contrary in this Agreement:

(i) no amount shall be payable pursuant to Section 5 unless the termination of
the Executive's employment constitutes a "separation from service" within the
meaning of Section l.409A-l(h) of the Department of Treasury Regulations; (ii)
if the Executive is deemed at the time of the Executive's separation from
service to be a "specified employee" for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent that delayed commencement of any portion of the
termination benefits to which the Executive is entitled under this Agreement
(after taking into account all exclusions applicable to such termination
benefits under Section 409A), including, without limitation, any portion of the
additional compensation awarded pursuant to Section 5, is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,







--------------------------------------------------------------------------------







such portion of the Executive's termination benefits shall not be provided to
the Executive prior to the earlier of (A) the expiration of the six (6)-month
period measured from the date of the Executive's "separation from service" with
the Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A) and (B) the date of the Executive's death; provided,
that upon the earlier of such dates, all payments deferred pursuant to this
Section l0(b)(ii) shall be paid to the Executive in a lump sum, and any
remaining payments due under this Agreement shall be paid as otherwise provided
herein; (iii) the determination of whether the Executive is a "specified
employee" for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
the Executive's separation from service shall be made by the Company in
accordance with the terms of Section 409A and applicable guidance thereunder
(including, without limitation, Section 1.409A-l(i) of the Department of
Treasury Regulations and any successor provision thereto); (iv) for purposes of
Section 409A, the Executive's right to receive installment payments pursuant to
Section 5 shall be treated as a right to receive a series of separate and
distinct payments; and (v) to the extent that any reimbursement of expenses or
in-kind benefits constitutes "deferred compensation" under Section 409A, (A)
such reimbursement or benefit shall be provided no later than December 31 of the
year following the year in which the expense was incurred, (B) the amount of
expenses reimbursed in one year shall not affect the amount eligible for
reimbursement in any subsequent year, (C) the amount of any in-kind benefits
provided in one year shall not affect the amount of in-kind benefits provided in
any other year and (D) the right to any benefits or reimbursements or in-kind
benefits may not be liquidated or exchanged for any other benefit. Neither the
Executive nor any of the Executive's creditors or beneficiaries shall have the
right to subject any "deferred compensation" under Section 409A payable under
this Agreement to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any "deferred compensation" under Section 409A payable to the
Executive or for the Executive's benefit may not be reduced by, or offset
against, any amount owing by the Executive to the Company or any of its
Affiliates.


11.
Section 280G of the Code.



(a)    Ifthere is a change of ownership or effective control or change in the
ownership of a substantial portion of the assets of a corporation (within the
meaning of Section 280G of the Code) (a "280G Change in Control") and any
payment or benefit (including payments and benefits pursuant to this Agreement)
that the Executive would receive from the Company, TMHC or otherwise
("Transaction Payment") would (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
the Company shall cause to be determined, before any amounts of the Transaction
Payment are paid to the Executive, which of the following two alternative forms
of payment would result in the Executive's receipt, on an after-tax basis, of
the greater amount of the Transaction Payment notwithstanding that all or some
portion of the Transaction Payment may be subject to the Excise Tax: (A) payment
in full of the entire amount of the Transaction Payment (a "Full Payment"), or
(B) payment of only a part of the Transaction Payment so that the Executive
receives the largest payment possible without the imposition of the Excise Tax
(a "Reduced Payment"). For purposes of determining whether to make a Full
Payment or a Reduced Payment, the Company shall cause to be taken into account
all applicable federal, state and local income and employment taxes and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be







--------------------------------------------------------------------------------







obtained from a deduction of such state and local taxes). If a Reduced Payment
is made, the reduction in payments and/or benefits will occur in the following
order: (1) first, reduction of cash payments, in reverse order of scheduled
payment date (or if necessary, to zero), (2) then, reduction of non-cash and
non-equity benefits provided to the Executive, on a pro rata basis (or if
necessary, to zero) and (3) then, cancellation of the acceleration of vesting of
equity award compensation in the reverse order of the date of grant of the
Executive's equity awards.


(b)    Unless the Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company's independent public accountants (the "Accountants"), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 2800 and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and the Executive as requested by the Company or the Executive. The
Executive and the Company shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 11.


12.A sigrunent and Successor . The Company may assign its rights and obligations
under this Agreement to any of its Affiliates, and shall require any successor
to all or substantially all the assets of the Company, by merger or otherwise,
to assume this Agreement in the same manner and to the same extent that the
Company would have been required to perform it if no such succession had taken
place. The Company may assign or encumber this Agreement and its rights
hereunder as security for indebtedness of the Company and its Affiliates. The
Executive may not assign the Executive's rights or obligations under this
Agreement to any individual or entity. This Agreement shall be binding upon and
inure to the benefit of the Company and the Executive and their respective
successors, assigns, personnel, legal representatives, executors,
administrators, heirs, distributees, devisees and legatees, as applicable. In
the event of the Executive's death following a termination of the Executive's
employment, all unpaid amounts otherwise due the Executive (including under
Section 5) shall be paid to the Executive's estate.


13.Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Arizona,
without reference to the principles of conflicts of law of Arizona or any other
jurisdiction, and where applicable, the laws of the United States.


14.VaJjdity. The invalidity or unenforceability of any provision or prov1s10ns
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


15.otices. Any notice, request, claim, demand, document and other communication
hereunder to any party hereto shall be effective upon receipt (or refusal of
receipt) and shall be in writing and delivered personally or sent by nationally
recognized overnight courier, or certified or registered mail, postage prepaid,
to the following address (or at any other address as any party hereto shall have
specified by notice in writing to the other party hereto):







--------------------------------------------------------------------------------







(a)    If to the Company:


Taylor Morrison, Inc. 4900 N. Scottsdale Road Suite 2000
Scottsdale, AZ 85251 Attention: General Counsel


(b)    If to the Executive, at the Executive's most recent address on the
payroll records of the Company.


16.Counterparts. This Agreement may be executed in several counterparts
(including by facsimile transmission or electronic image scan (PDF)), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


17.Entire Agreement. The terms of this Agreement (together with any other
agreements and instruments contemplated hereby or referred to herein) is
intended by the parties hereto to be the final expression of their agreement
with respect to the employment of the Executive by the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement (including,
without limitation, that certain Employment Agreement, by and between the
Executive and the Company, dated as of February 1, 2011, as amended from time to
time). The parties hereto further intend that this Agreement shall constitute
the complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial, administrative or other legal
proceeding to vary the terms of this Agreement.


18.Am ndments : Waiver . This Agreement may not be modified, amended or
terminated except by an instrnment in writing signed by lhe Executive and a duly
authorized officer of Company (other than the Executive) that expressly
identifies the amended provision of this Agreement. By an instrument in writing
similarly executed and similarly identifying the waived compliance, the
Executive or a duly authorized officer of the Company may waive compliance by
the other party or parties with any provision of this Agreement that such other
party was or is obligated to comply with or perform; provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any
other or subsequent failure to comply or perform. No failure to exercise and no
delay in exercising any right, remedy or power hereunder shall preclude any
other or further exercise of any other right, remedy or power provided herein or
by law or in equity.


19.o Inconsistent Actions. The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.


20.Construction. This Agreement shall be deemed drafted equally by both of the
parties hereto. Its language shall be construed as a whole and according to its
fair meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or







--------------------------------------------------------------------------------







subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary. Also, unless the context clearly indicates to the
contrary: (a) the plural includes the singular, and the singular includes the
plural; (b) "and" and "or" are each used both conjunctively and disjunctively;
(c) "any," "all," "each," or "every" means "any and all," and "each and every";
(d)
"includes" and "including" are each "without limitation"·' and (e) "herein '"
"here,of" "hereunder'" and other similar compounds of the word "here" refer to
the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection.


21.Di pute Resolution. The parties understand and agree that except as otherwise
expressly provided in this Agreement, any claim of any nature whatsoever,
including those arising out of or connected with the Executive's employment with
the Company, including but not limited to wrongful termination, breach of
contract, defamation, and claims of discrimination (including age, disability,
sex, religion, national origin, race, color, etc.), harassment or retaliation
whether under federal, state or local laws, regulations, or Executive Orders,
common law, or in equity, shall be decided by submission to final and binding
arbitration in Scottsdale, Arizona. The arbitrator shall be a retired or former
state or federal court judge. The parties further agree that the performance of
the Executive's duties as contemplated by this Agreement involves commerce. This
arbitration provision shall be governed by the Federal Arbitration Act. The
arbitrator shall apply the law (including applicable filing limitations periods
and exhaustion of administrative remedies) to the same extent and with same
force and effect as would an Arizona court or a federal court sitting in
Arizona. The arbitration shall be pursuant to rules and procedures adopted by
the Company, and failing such adoption, the Federal Rules of Civil Procedure.
Judgment shall be final upon the award rendered by the arbitrator and may be
entered in any court having jurisdiction thereof, and each of the parties shall
be responsible for its respective legal fees and expenses. The parties further
understand and agree that actions seeking temporary injunctions are hereby
excluded from arbitration and, therefore, may be sought in a court of
appropriate jurisdiction without resort to arbitration, even though resolution
of the underlying claim must be submitted to arbitration.


EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT,
ACTION OR OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS
RIGHTS OR OBLIGATIONS HEREUNDER.


22.Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable, this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
were never a part of this Agreement, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.


23.Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local and foreign withholding
and other taxes and charges that the Company is required to withhold. The
Company shall be entitled to rely on an opinion of counsel if any questions as
to the amount or requirement of withholding shall arise.







--------------------------------------------------------------------------------







24.Employee Representations. The Executive represents, warrants and covenants
that (a) the Executive has read and understands this Agreement, is fully aware
of its legal effect, has not acted in reliance upon any representations or
promises made by the Company other than those contained in writing herein and
has entered into this Agreement freely based on the Executive's own judgment,
(b) the Executive has the full right, authority and capacity to enter into this
Agreement and perform the Executive's obligations hereunder, (c) the Executive
is not bound by any agreement that conflicts with or prevents or restricts the
full performance of the Executive's duties and obligations to the Company
hereunder during or after the Term and (d) the execution and delivery of this
Agreement shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which the Executive is
subject.


[signature page follows]







--------------------------------------------------------------------------------







The parties have executed this Agreement as of the date first written above.






                        sherman19.jpg [sherman19.jpg]





























































--------------------------------------------------------------------------------










[Signature Page to Taylor Morrison Amended and Restated Employment Agreement]







--------------------------------------------------------------------------------







EXHIBIT A


Form of Release of Claims


This Release of Claims is provided by me, the undersigned, pursuant to the
Amended and Restated Employment Agreement between me and Taylor Morrison, Inc.,
dated as of June 15, 2018 (the "Employment Agreement"). All capitalized terms
used in this Release of Claims, but not defined herein, shall have the meaning
ascribed to those terms in the Employment Agreement.


1.In consideration of the pay and benefits to be provided to me in connection
with the termination of my employment, as set forth in Section 5(a)(v) [and
(b)]1 of the Employment Agreement (the "Severance Payments"), which are
conditioned upon my signing (and not revoking) this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, beneficiaries and
personal representatives, successors and assigns, and all others connected with
or claiming through me (collectively, the "Releasors"), hereby release and
forever discharge the Company and TMHC, and their subsidiaries and other
Affiliates and all of their respective past, present and future officers,
directors, shareholders, parents, employees, agents, general and limited
partners, members, managers, joint venturers, trustees, employee benefit plans
and their administrators and fiduciaries, representatives, agents, predecessors,
successors and assigns, and all others connected with any of them, both
individually and in their official capacities (collectively, the "Released
Partie "), from any and all causes of action, rights and claims, of any nature
or type, known or unknown, fixed or contingent, in law or in equity, which I
have had in the past, now have, or might now have, through the date of my
signing of this Release of Claims, including, but not limited to, any such
causes of action, rights or claims in any way resulting from, arising out of or
connected with my employment by or other relationship with the Released Parties
or the termination of that employment and/or relationship or pursuant to any
federal, state or local law, regulation or other requirement (including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act ("ADEA," a law which prohibits discrimination on the basis of
age), the Older Workers Benefit Protection Act, the National Labor Relations
Act, the Civil Rights Act of 1991, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, the Family and Medical
Leave Act, the Worker Adjustment Retraining and Notification Act and similar
state laws, the Equal Pay Act, the Fair Labor Standards Act, the Securities Act
of 1933, the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002,
the Arizona Wage Act, the Arizona Equal Pay Act, the Arizona Employment
Protection Act, the Arizona Civil Rights Act, the Arizona Occupational Health
and Safety Act, the Arizona Right to Work Act, the Arizona Drug Testing of
Employees Act, the Arizona Medical Marijuana Act, the Arizona criminal code, the
Americans with Disabilities Act, and any other federal, state and local laws
relating to discrimination on the basis of age, sex or other protected class,
express or implied breach of contract, wrongful discharge, defamation,
intentional infliction of emotional distress, and any related claims for
attorneys' fees and costs, each as amended from time to time); provided, that
nothing herein shall release any claim arising after the effective date of the
termination of my employment.




1 To be updated, as applicable.







--------------------------------------------------------------------------------







Excluded from the scope of this Release of Claims are: (i) any rights of
indemnification or contribution that I have pursuant to Section 8 of the
Employment Agreement, the articles of incorporation or by-laws of the Company,
TMHC or any of their subsidiaries, (ii) any right I have to the Severance
Payments, (iii) vested rights to benefits under employee benefit plans of the
Company, TMHC or their subsidiaries and (iv) rights that cannot be released as a
matter of law (collectively, "Unreleased Claims").


2.I acknowledge and agree that this Release of Claims may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated by any of the Releasors.


3.I acknowledge that neither I nor any of the Releasors has filed any complaint,
charge, claim or proceeding against any of the Released Parties before any
local, state, federal or foreign agency, court, arbitrator, mediator,
arbitration or mediation panel or other body (each individually, a
"Proceedjng"). I represent that I am not aware of any basis on which such a
Proceeding could reasonably be instituted, except as I have expressly disclosed
to the Company in writing. I (i) acknowledge that I shall not initiate or cause
to be initiated on my behalf, and shall not participate in, any Proceeding
(except with respect to an Unreleased Claim), except as required by law, and
(ii) waive any right that I may have to benefit in any manner from any relief
(whether monetary or otherwise) arising out of any Proceeding, including any
Proceeding conducted by the Equal Employment Opportunity Commission ("EEOC").
Further, I understand that, by executing this Release of Claims, I shall be
limiting the availability of certain remedies that I may have against the
Company and limiting also my ability to pursue certain claims against the
Released Parties. Notwithstanding the above, nothing in Section 1 of this
Release of Claims shall prevent me from (a) initiating or causing to be
initiated on my behalf any complaint, charge, claim or proceeding against the
Company before any local, state or federal agency, court or other body
challenging the validity of the waiver of my claims under ADEA contained in
Section 1 of this Release of Claims (but no other portion of such waiver), or
(b) initiating or participating in an investigation or proceeding conducted by
the EEOC.


4.I represent and warrant that I have returned to the Company any and all
Confidential Information and other property of the Company and its Affiliates
that I had in my possession, custody or control on the date my employment with
the Company terminated and that I have retained no such property. Without
limiting the foregoing, I also represent and warrant that I have retained no
copy of any such documents, materials or information.


5.In signing this Release of Claims, I acknowledge that I have had a reasonable
amount of time to consider the terms of this Release of Claims and that I am
signing this Release of Claims voluntarily and with a full understanding of its
terms. I acknowledge my understanding that I may not sign this Release of Claims
prior to the termination of my employment, but that I may consider the terms of
this Release of Claims for up to [twenty-one (21)][forty-five (45)]2 days (or
such longer period as the Company may specify in order to render this Release of
Claims fully effective) from the date I receive this Release of Claims. I also
acknowledge that I am advised by


2 To be selected based on whether applicable termination was "in connection with
an exit incentive or other employment termination program'' (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).







--------------------------------------------------------------------------------







the Company, TMHC and their Affiliates to seek the advice of an attorney prior
to signing this Release of Claims and that I have, in fact, consulted with an
attorney prior to signing this Release of Claims; that I have had sufficient
time to consider this Release of Claims and to consult with an attorney, if I
wished to do so, or to consult with any other person of my choosing before
signing; and that I am signing this Release of Claims voluntarily and with a
full understanding of its terms.


6.I further acknowledge that, in signing this Release of Claims, I have not
relied on any promises or representations, express or implied, that are not set
forth expressly herein. I understand that I may revoke this Release of Claims at
any time within seven (7) days of the date of my signing by written notice to
the Company in accordance with Section 15 of the Employment Agreement and that
neither the Company nor any other person is obligated to provide any of the
Severance Payments to me until eight (8) days have passed since my signing of
this Release of Claims without my having revoked this Release of Claims. If I
revoke this Release of Claims, I shall be deemed not to have accepted the terms
of this Release of Claims, and no action shall be required of any of the
Released Parties under any section of this Release of Claims.


7.I acknowledge and agree that I continue to be bound by the provisions of
Sections 6, 7, and 9 of the Employment Agreement, which shall survive my
termination of employment with the Company and remain in full force and effect
in accordance with their terms. On the date of my termination, the Company
hereby agrees to use reasonable efforts to advise its executive officers not to
make any statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, regarding me that are disparaging
or damaging to my reputation.


8.This Release of Claims does not constitute an admission of liability or
wrongdoing of any kind by the Company or me.


9.In accordance with Section 4(c) of the Employment Agreement, I hereby resign
from all positions on the Board and all committees thereof (and, if applicable,
from the board of directors or similar governing bodies (and all committees
thereof) of all other Affiliates of the Company) and from all other positions
and offices that I hold with the Company and its subsidiaries and Affiliates. I
agree to promptly execute such further documents as the Company, in its sole
discretion, shall reasonably deem necessary to effect the foregoing.


10.The provisions of this Release of Claims shall be binding upon my heirs,
executors, administrators, legal representatives and assigns. A failure of any
of the Released Parties to insist on strict compliance with any provision of
this Release of Claims shall not be deemed a waiver of such provision or any
other provision hereof. If any provision of this Release of Claims is determined
to be so broad as to be unenforceable, such provision shall be interpreted to be
only so broad as is enforceable, and in the event that any provision is
determined to be entirely unenforceable, such provision shall be deemed
severable, such that all other provisions of this Release of Claims shall remain
valid and binding upon me. For the avoidance of doubt, each of the Released
Parties shall be a third-party beneficiary to this Release of Claims and shall
be entitled to enforce this Release of Claims in accordance with its terms.


11.With respect to the matters herein stated as the subject of release, I do
hereby waive and relinquish any and all rights which I may have under the laws
of the State of Arizona.





--------------------------------------------------------------------------------





12.This Release of Claims shall be governed, construed, interpreted and enforced
in accordance with the substantive laws of the State of Arizona, without
reference to the principles of conflicts of law of Arizona or any other
jurisdiction, and where applicable, the laws of the United States.


*    *    *    *    *


Intending to be legally bound, I have signed this Release of Claims as of the
date written
below.










cone23.jpg [cone23.jpg]


















































A-4



